PER CURIAM:
Antonio Saunders appeals the district court’s order dismissing this civil action for want of subject matter jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Saunders v. Stevens-Saunders, No. 1:08-cv-00169-LMB-TCB (E.D. Va. filed Mar. 24, 2008; entered Mar. 27, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.